Case 1:20-cv-00484-LO-TCB Document 57 Filed 06/05/20 Page 1 of 7 PageID# 1305




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


 AMAZON.COM,INC. and AMAZON
 DATA SERVICES,INC.,

               Plaintiffs,

        V.                                                    CASE NO. I:20-CV-484

 WDC HOLDINGS LLC dba NORTHSTAR
 COMMERCIAL PARTNERS;BRIAN
 WATSON;STERLING NCP FF, LLC;                        FILED UNDER SEAL PURSUANT TO
 MANASSAS NCP FF, LLC; NSIPI                         LOCAL RULE 5
 ADMINISTRATIVE MANAGER;NOVA
 WPC LLC; WHITE PEAKS CAPITAL LLC;
 VILLANOVA TRUST; JOHN DOES 1-20,

               Defendants.



                             ORDER GRANTING PLAINTIFFS' MOTION FOR A
                                PRELIMINARY INJUNCTION


        On April 27, 2020, Amazon.com, Inc. and Amazon Data Services, Inc. ("Plaintiffs" or

 "Amazon")filed a Verified Complaint for injunctive and other relief pursuant to:(1)the Racketeer

 Influenced and Corrupt Organizations (RICO) Act, 18 U.S.C. § 1961 et seq., alleging predicate

 acts of wire fraud in violation of 18 U.S.C. §§ 1341, 1343, 1346; money laundering in violation of

 18 U.S.C.§ 1956; transactions in property derived from specified unlawful activity in violation of

 18 U.S.C. § 1957; and violations of the Travel Act, 18 U.S.C. § 1952;(2)detinue pursuant to Va.

 Code § 8.01-114;(3)common law fraud;(4)tortious interference with contractual and/or business

 relations;(5)civil conspiracy;(6)breach of contract;(7)unjust enrichment;(8)conversion and/or

 constructive trust; and (9) alter ego/piercing the corporate veil. On April 28, 2020, the Court

 granted Plaintiffs' Application for an Ex Parte Temporary Restraining Order("TRO") and Order

 to Show Cause Why a Preliminary Injunction Should Not Issue ("Application"). See Dkt. 16.
                                                                    (PROPOSED]ORDER GRANTING
                                                 j                  PRELIMINARY INJUNCTION
Case 1:20-cv-00484-LO-TCB Document 57 Filed 06/05/20 Page 2 of 7 PageID# 1306
Case 1:20-cv-00484-LO-TCB Document 57 Filed 06/05/20 Page 3 of 7 PageID# 1307
Case 1:20-cv-00484-LO-TCB Document 57 Filed 06/05/20 Page 4 of 7 PageID# 1308
Case 1:20-cv-00484-LO-TCB Document 57 Filed 06/05/20 Page 5 of 7 PageID# 1309
Case 1:20-cv-00484-LO-TCB Document 57 Filed 06/05/20 Page 6 of 7 PageID# 1310
Case 1:20-cv-00484-LO-TCB Document 57 Filed 06/05/20 Page 7 of 7 PageID# 1311
